Citation Nr: 1637600	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-17 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD) and sleep apnea.

2.  Entitlement to a disability rating in excess of 10 percent for sciatica of the right lower extremity, prior to November 26, 2014, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to December 1996 and from January 2005 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a July 2015 rating decision, the RO increased the 10 percent evaluation for sciatica of the right lower extremity to 20 percent effective November 26, 2014.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In June 2016, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.

The rating claim is addressed in the decision.  The service connection claim is addressed in the remand.


FINDINGS OF FACT

1.  Prior to November 26, 2014, the Veteran's service-connected sciatica of the right lower extremity was not shown to result in neurologic disability analogous to more than mild paralysis of the right sciatic nerve.

2.  Since November 26, 2014, the Veteran's service-connected sciatica of the right lower extremity has not been shown to result in neurologic disability analogous to more than moderate paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to November 26, 2014, the criteria for a rating in excess of 10 percent for sciatica of the right lower extremity were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

2.  Since November 26, 2014, the criteria for a rating in excess of 20 percent for sciatica of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard August 2009 letter satisfied the duty to notify provisions for the claim decided herein.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in August 2009, May 2012, July 2013, February 2014, and July 2015.  The examinations, along with the expert medical opinions are sufficient evidence for deciding the sciatica claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  For the rating claim decided herein, a possible worsening of the disability is not shown such as to warrant another VA examination.  Thus, VA's duty to assist has been met for the sciatica claim.

II. Sciatica of the Right Lower Extremity

Legal Criteria and Background

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

According to Diagnostic Code 8520, sciatic nerve disability is rated at 80 percent where there is complete paralysis of the sciatic nerve, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis and mild incomplete paralysis are rated as 20 percent and 10 percent disabling, respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Veteran contends that an increased rating is warranted for his service-connected sciatica of the right lower extremity associated with degenerative disc disease of the thoracolumbar spine.  The RO has "staged" the disability, rating it as 10 percent disabling prior to November 26, 2014, and 20 percent disabling thereafter.  While the Veteran submitted his claim for an increased rating for such disability on July 28, 2009, the Board notes that, at the Board hearing, the Veteran asserted a worsening of right lower extremity neurological symptoms around 2013.  See Board hearing transcript at 6-7.  In any case, the Board considered evidence since July 28, 2008, one year prior to the date of receipt of that increased rating claim.  See 38 C.F.R. § 3.400 (o)(2) (2015).

By way of background, in a January 2007 rating decision, the RO granted the Veteran service connection for degenerative disc disease of the thoracolumbar spine and service connection for sciatica of the right lower extremity associated with that spine disability.  VA regulations require that consideration be given to any objective neurologic abnormalities associated with orthopedic manifestations of a spine disability, which are to be evaluated separately under an appropriate diagnostic code.  The Veteran's sciatica of the right lower extremity has been appropriately rated under Diagnostic Code 8520 for sciatic nerve disability.

Prior to November 26, 2014

At the August 2009 VA peripheral nerves examination, the examiner reported that the Veteran had a diagnosis degenerative disc disease involving the thoracic and lumbar spine and that he complained of back and right buttock area and posterior thigh pain.  The examiner noted no abnormality in either lower extremity on motor, sensory, and reflex examinations; no muscle atrophy; and no nerve dysfunction.

At the May 2012 VA peripheral nerves examination, the examiner reported that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  However, the examiner noted that the Veteran complained of shocking pain in the right buttock and tingling to his right lower back, and the examiner reported such symptoms as moderate right lower extremity intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner noted no abnormality in either lower extremity on motor, sensory, and reflex examinations; no muscle atrophy; and no lower extremity nerve dysfunction, to include the sciatic nerve.  The examiner also noted that the Veteran had a normal May 2012 EMG study of the right lower extremity.

At the July 2013 VA thoracolumbar spine examination, the VA examiner reported a diagnosis of degenerative arthritis of the spine but did not report any associated neurologic abnormalities.  The examiner reported the following normal results in bilateral lower extremities: normal muscle strength testing, with no muscle atrophy; normal reflex and sensory examinations; and negative straight leg raising test.  Additionally, the examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and no other neurologic abnormalities related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).

The Board notes that, in the February 2014 VA examination report, the examiner expressed doubt as to whether the Veteran should even be service connected for sciatica of the right lower extremity.  The examiner stated that there is no evidence of nexus or chronic follow-up care or medical management evidenced in the Veteran's STRs and that the Veteran was inconsistent with documented medical evidence regarding any back condition or alleged back condition visits.  Specifically with regard to the instant increased rating claim for sciatica of the right lower extremity, the February 2014 examiner, like the July 2013 examiner, indicated that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner also reported the following normal results in bilateral lower extremities: normal muscle strength testing, with no muscle atrophy; normal reflex and sensory exams; and negative straight leg raising test.

The February 2014 examiner reported completing a thorough review of the Veteran's claims file, specifically noting the normal May 2012 EMG/NCV study showing no evidence of right lower extremity radiculopathy, neuropathy, myelopathy, or denervation or paralysis.  After determining that the Veteran's claims file showed a significant paucity of record documentation regarding relevant medical visits, x-rays, diagnoses, or treatment rendered relating to the instant sciatica claim, the examiner concluded that the Veteran does not have a right lower extremity sciatica condition.

VA and private treatment records generally show complaints of back pain but do not show sciatica of the right lower extremity that rises to a level higher than disability analogous to mild incomplete paralysis of the sciatic nerve.  Moreover, prior to the July 2015 examiner's report, discussed below, the Veteran's treatment records do not indicate any such level of disability during the relevant time period, and thus, such records are consistent with the August 2009, May 2012, July 2013, and February 2014 VA examiners' findings of no right lower extremity diagnosis.  Despite the May 2012 examiner's notes of some moderate right lower extremity neurological symptoms, the examiner apparently noted such symptoms as reported by the Veteran, but nevertheless, the examiner concluded that the Veteran had no peripheral nerve abnormalities or diagnosis, to include the right sciatic nerve.

Therefore, prior to November 26, 2014, the evidence does not show that the Veteran's service-connected sciatica of the right lower extremity has risen to a disability level analogous to moderate incomplete paralysis of the sciatic nerve, the criterion for the next higher rating of 20 percent; moderately severe incomplete paralysis of the sciatic nerve, the criterion for a 40 percent rating; or severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, the criteria for a 60 percent rating.  Further, complete paralysis of the sciatic nerve has not been shown, and thus, an 80 percent rating is not warranted.  Moreover, despite the Veteran's assertions, the competent medical evidence, to include the relevant VA examination reports, does not show that the Veteran had symptoms of right lower extremity sciatica that rose even to the level of a 10 percent rating.  Thus, prior to November 26, 2014, a rating in excess of 10 percent for such disability is not warranted.
Since November 26, 2014

At the July 2015 VA examination, the examiner reported that the Veteran had a diagnosis of sciatica, right lower extremity.  The Veteran complained of back symptoms including soreness and pain that worsened and cause sharp pain and nerve pain in the right leg.  Regarding muscle strength testing of the right lower extremity, the examiner noted normal hip flexion and knee extension strength, and active movement against some resistance with ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran had no muscle atrophy.  The examiner noted that the bilateral knee reflex and ankle reflex exams were normal and hypoactive, respectively.  On sensory examination of the right lower extremity, the examiner reported normal sensation to light touch testing in the upper anterior thigh and thigh/knee, and decreased sensation to light touch in the lower leg/ankle and foot/toes.  The examiner also reported the straight leg raising test was positive bilaterally.  The July 2015 examiner indicated that the Veteran had radicular pain or signs or symptoms due to radiculopathy.  Such symptoms were characterized as moderate right lower extremity paresthesias and/or dysesthesias and mild right lower extremity numbness.

At the Board hearing, the Veteran testified that he experienced an earlier worsening of his service-connected back disability and associated right leg pain and numbness from his buttocks to his lower thigh.  VA and private treatment records generally show complaints of back pain but do not show sciatica of the right lower extremity that rises to a level higher than disability analogous to moderate incomplete paralysis of the sciatic nerve.  Prior to the July 2015 examiner's report, the Veteran's treatment records do not indicate any such level of disability during the relevant time period.  Additionally, the July 2015 examiner characterized the Veteran's right lower extremity radiculopathy as moderate, at worst, which is consistent with a 20 percent rating under Diagnostic Code 8520.  There is insufficient evidence to show that the Veteran's service-connected sciatica of the right lower extremity has risen to a disability level analogous to moderately severe incomplete paralysis of the sciatic nerve, the criterion for the next higher rating of 40 percent, or severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, the criteria for a 60 percent rating.  Further, complete paralysis of the sciatic nerve has not been shown, and thus, an 80 percent rating is not warranted.  Therefore, a rating in excess of 20 percent for the service-connected right lower extremity sciatica is not warranted at any time during the appeal period.

In sum, the Board finds that the preponderance of evidence shows that a rating higher than 10 percent prior to November 26, 2014, and higher than 20 percent thereafter for the Veteran's service-connected sciatica of the right lower extremity is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Prior to November 26, 2014, a rating in excess of 10 percent for sciatica of the right lower extremity is denied.

Since November 26, 2014, a rating in excess of 20 percent for sciatica of the right lower extremity is denied.


REMAND

Regarding hypertension, the Veteran testified at the Board hearing that his blood pressure problems started in service, that there is a record of his high blood pressure during his service in Iraq, that VA providers started him on lisinopril in 2007 or 2008, and that he has hypertension that may be related to his service-connected posttraumatic stress disorder (PTSD) and/or sleep apnea.  See Board hearing transcript at 7-12.  Additionally, in his December 2012 notice of disagreement, the Veteran contends that a treatment record dated September 8, 2005, shows that he had a blood pressure reading of 130/90, which he asserts shows that his hypertension existed while he served on active duty.

The Veteran was afforded a February 2014 VA examination and opinion addressing his hypertension service connection claim.  The examiner reported that the Veteran has a current diagnosis of benign essential hypertension since June 2008.  While the examiner opined on the relationship of the Veteran's hypertension and PTSD, the Board finds that an addendum opinion is necessary on remand, preferably from the same VA examiner, in order to adequately address the Veteran's contentions concerning direct and secondary service connection for hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the VA examiner who provided the February 2014 examination report addressing the Veteran's hypertension claim, if possible.  If that examiner is unavailable, send the claims file to an appropriate VA examiner.  The claims file must be made available to and reviewed by the examiner.

Then, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any hypertension had its onset during, or is otherwise related to, the Veteran's military service, or manifested within a year of separation from service.

The opinion should include consideration of the Veteran's assertion that a September 8, 2005, STR showing a blood pressure reading of 130/90 indicates that his hypertension started in service.

The examiner should also opine on whether it is at least as likely as not (a degree of probability of 50 percent or higher) that any diagnosed hypertension is caused, or aggravated by, any of the Veteran's service-connected disabilities, to include sleep apnea.

The examiner must address both secondary causation and aggravation.  If aggravation is found, then the examiner must attempt to establish a baseline level of severity of the hypertension prior to aggravation by any service-connected disability.

The examiner should provide the reasoning for the conclusions reached.

2.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


